Citation Nr: 1441559	
Decision Date: 09/17/14    Archive Date: 09/22/14

DOCKET NO.  09-03 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1986 to August 2006.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

This case was previously before the Board in February 2012 when it was remanded for additional development.  For the reasons discussed below, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11. Vet. App. 268 (1998).

The issues of entitlement to service connection for posttraumatic stress disorder, sleep disorder, anxiety disorder, depression, and increased ratings for tinnitus, right and left hip strains, right heel strain, right wrist strain, gastroesophageal reflux disease, acne vulgaris, right and left shin splints, right ankle sprain, and residuals of varicose veins of the right lower extremity have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDING OF FACT

Throughout the appellate period, the Veteran's migraine headaches have been characterized by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.



CONCLUSION OF LAW

The criteria for an initial disability rating of 50 percent, but not greater, for migraine headaches have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321(a), 4.1, 4.3, 4.7, 4.124a, Diagnostic Code (DC) 8100 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

Given the favorable disposition of the claim of entitlement to an initial increased rating, the Board finds that all notification and development action needed to fairly adjudicate this claim has been accomplished.

II.  Stegall Analysis

In light of the favorable disposition granting an increased rating for migraine headaches, the Board need not further consider whether the AOJ has substantially complied with its prior remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).




III.  Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4 (2013).  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Here, the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grants of service connection, and consideration of the appropriateness of "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2013).  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3 (2013).

IV.  Analysis

The Veteran contends that her migraine headaches are more severe than the initial 30 percent disability rating currently assigned.

In this case, the Veteran's migraine headaches have been rated under 38 C.F.R. § 4.124a, DC 8100 (2013).

DC 8100 provides ratings for migraines.  The minimum 0 percent, noncompensable rating is warranted for migraines with less frequent attacks.  Id.  A 10 percent rating is warranted for migraines with characteristic prostrating attacks averaging one in 2 months over last several months.  Id.  A 30 percent rating is warranted for migraines with characteristic prostrating attacks occurring on an average once a month over last several months.  Id.  The maximum 50 percent rating is warranted for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Id.  

Having carefully considered the Veteran's claim in light of the evidence of record, as well as the applicable law and regulation, the Board finds that a higher 50 percent rating for migraine headaches, is appropriate.  38 C.F.R. § 4.7 (2013); See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In a June 2006 Compensation and Pension (C&P) Examination report, it was noted that in 1988, the Veteran developed headaches and was diagnosed with migraines.  She was not evaluated by a neurologist.  The Veteran had been treated with injectable and oral medications.  She stated that she had a headache about once a month that lasted for a day.  She had auditory and visual hallucinations and went to bed after taking her pain medication.  The Veteran was diagnosed with recurrent migraine headaches.  

In an October 2006 private treatment report, the Veteran reported a history of migraines and was treated with Zomig (Zolmitriptan).  
In a September 2009 VA examination, the Veteran reported that she had a history of migraines since 1989.  She described them as frequent prolonged headaches.  She stated that when she had headaches, she had to stay in bed and was unable to do anything.  The Veteran reported that she experienced headaches on average of 6 times per month, that last 2 days.  Her symptoms consisted of nausea, visual spots, altered vision, and pain when she vomited.  The Veteran reported that she took Zomig 5.0, promethazine, and over the counter (OTC) migraine medications.  She stated that when she experienced a migraine, she was unable to work or drive because of the pain.

The Veteran was diagnosed with migraine headaches.  The VA examination report noted that there were no objective findings of the Veterans symptoms upon examination, and that this was to be expected.  Additionally, the report noted that the Veteran's medications were not seen by the examiner, and therefore could not be called objective factors.

In a March 2012 C&P Examination report, the Veteran was diagnosed with migraines and migraine variants.  The Veteran reported that she enlisted in the Marine Corp in 1986 and her headaches stared around 4 years later.  She described them as being in the frontal portions of her head and were severe.  She stated that she would experience a headache every two months, which caused nausea, vomiting, dry mouth, seeing spots, and seeing people appear in half.  The Veteran reported that she saw a doctor in service and was treated with a pill and with injections.  She stated that her headaches became progressively worse since 2000, occurring one a month.  The Veteran reported that injections helped relieve her headaches but did not cure it.  This continued until the Veteran retired from service in 2006, at which time her medication changed to 2.5mg of Zomig.  

By 2008, she was working for the Coast Guard mail room and the frequency of her headaches had increased to 3-6 times a month and, 1-3 times a month, she had to sleep all day to relieve her headaches.  The Veteran reported that in 2008, a private physician at Tricare increased the dosage of her Zomig to 5mg and also prescribed her promethazine for her nausea.

From 2008 to 2011, the Veteran reported that she did not see her doctor at Tricare because she did not have enough sick leave, but began seeing a private doctor at Patient First.  Because she was unable to pay the co-payment, the Veteran began taking OTC medications, like Exedrine, Alleve, and Advil for her headaches as often as 3 times a week.  The Veteran stated that her Zomig prescription ran out and she did not have time to see a doctor to renew it.  She reported that after a headache, she experienced visual effects for 1-2 days and OTC medications helped her manage her headaches.

In 2011, the Veteran changed her healthcare provider and started taking Maxalt 5mg.  Once her prescription ran out for this, she started taking OTC medications again until the present time.  The Veteran stated that she took Maxalt only for severe headache attacks, at least one a week, and OTC medications for mild headaches, around 3 times a week.  She stated that her problem was seeing a doctor as often as she needed for her headaches due to her job, which allowed her just 104 hours of sick leave a year, but she ended up using 152 hours.

The examination report noted that the Veteran's treatment plan included taking medication for her migraine headaches, including Maxalt once as needed, and Exedrine, Advil, and Alleve daily.  The Veteran's headache pain was noted as constant, pulsating or throbbing, on both sides of her head, and worsened with physical activity.  Other symptoms included nausea, vomiting, sensitivity to light and sound, changes in vision, such as scotoma, flashes of light, tunnel vision, and dry mouth.  The duration of head pain typically lasted for 1-2 days on both sides of the Veteran's head.  The VA examiner noted that the Veteran had characteristic prostrating attacks of migraine headache pain more frequently than once per month.  The Veteran did not have very frequent prostrating and prolonged attacks of migraine headache pain and did not have prostrating attacks of non-migraine headache pain or very frequent prostrating prolonged attacks of non-migraine headache pain.

The VA examiner noted that the Veteran's migraine headaches impacted her ability to work.  The examination report noted that the Veteran worked a compressed work schedule, allowing her to have one extra day off every other week, and worked 9 hours a day.  The VA examiner noted that the Veteran took more frequent leave than allowed  or earned but was able to perform her duties at work, although this was limited by the fact that when she had a headache, she had to go into a dark and quiet room for 15 minutes twice a day.

In a March 2012 VA treatment report, it noted that the Veteran was seen at the VA Medical Center in Hampton.  The treatment report noted that the Veteran was unable to work from 7am through 2pm, as a result of her being examined due to illness.   

In a February 2013 Independent Medical Opinion (IMO), the physician wrote that it was less likely than not that the "subjective findings warrant an increase of the initial rating to exceed 30% for the Veteran's claimed migraine condition."  The examiner noted that upon a review of the Veteran's clinical file, medical records, and radiographs, there appeared to be little objective medical evidence or additional physician notes to explicitly state that the Veteran's required bed rest or additional/change in her medication in controlling her migraine headaches.  Additionally, he wrote that "[i]n my opinion, an increase in rating, for such conditions as migraine, requires the Veteran to provide appropriate medical care documentation (logs and medical records) to substantiate any claim where a condition causes 'prostrating and debilitating' symptomatology.  

The physician wrote that it was less likely than not that the subjective findings warranted an increase of the initial rating in excess of 30 percent because of a lack of sufficient objective evidence to substantiate the rating increase.  Finally, the IMO noted that the Veteran should present official documentation of her financial difficulties and loss of days at work in order to show the severity of her economic inadaptability.

The Board finds that the February 2013 IMO is inadequate.  The IMO physician did not address the Veteran's competent lay assertions regarding her migraine headaches.  Instead, the IMO examiner determined that the Veteran's testimony and evidence were not credible, without explaining why the statements were not credible.  Additionally, the IMO physician stated that only objective medical evidence could prove the Veteran's initial increased rating claim, again without explaining why this conclusion was reached.  As a result, the Board finds the February 2013 IMO opinion to be inadequate and of no probative value.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination must consider lay evidence of in-service incurrence or continuity of symptomatology since service).

As a result, because the March 2012 C&P Examiner noted that the Veteran had prostrating migraine attacks more frequently than once per month, that lasted 1-2 days, affording the Veteran the benefit of the doubt, she more nearly approximates the criteria for a 50 percent rating.  38 U.S.C.A. § 5107b (West 2002); 38 C.F.R. §§ 3.102, 4.124a, DC 8100 (2013).

Based on this evidence, the criteria for a higher initial rating of 50 percent for the Veteran's migraine headaches have been met pursuant to DC 8100.  38 C.F.R. § 4.124a (2013).

Extraschedular Considerations

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must

consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. At 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1) (2013).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular rating in this case is adequate.  The diagnostic criteria contemplate and adequately describe the symptomatology of the Veteran's service-connected migraines including, pulsating or throbbing, on both sides of her head, nausea, vomiting, sensitivity to light and sound, changes in vision such as scotoma, flashes of light, tunnel vision, and dry mouth.  See Thun, 22 Vet. App. at 115.  When comparing the Veteran's migraine symptoms with the schedular criteria, the Board finds that her symptoms of headaches are congruent with the disability picture represented by the 50 percent rating assigned herein.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2013).  Accordingly, a comparison of the Veteran's symptoms and functional impairments resulting from migraines with the pertinent schedular criteria does not show that her service-connected migraines presents "such an exceptional or unusual disability picture... as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b) (2013).

Consequently, the Board finds that the available schedular rating is adequate to rate the Veteran's migraines.  Based on this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the veteran's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  As such, referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.
TDIU Considerations

Additionally, the Board is cognizant of the ruling of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not specifically argued, and the record does not otherwise reflect, that her service-connected disabilities render her unable to secure or follow a substantially gainful occupation.  The Veteran is employed and has not asserted that she is unable to work because of her service-connected migraines, nor does the record reflect that she cannot work because of her service-connected migraines.  Accordingly, the Board concludes that a claim for TDIU has not been raised.  The Veteran certainly may raise this claim in the future, should he choose to do so.

  
ORDER

An initial disability rating of 50 percent is granted, effective September 1, 2006, subject to the laws and regulations governing monetary benefits.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


